—Appeal from a judgment of the County Court of St. Lawrence County (Nicandri, J.), rendered October 27, 1993, convicting defendant upon his plea of guilty of the crimes of rape in the third degree and sodomy in the third degree.
Defendant was sentenced to definite terms of imprisonment of 365 days for each of his convictions of rape in the third *798degree and sodomy in the third degree, with the sentences to run consecutively. On appeal, defendant argues that consecutive sentences were unauthorized because both offenses were essentially one continuous act. A review of the minutes of the plea, however, supports the view that the offenses for which defendant was convicted involved separate or disparate acts. In addition, defendant’s claim that the sentences were harsh and excessive is rejected and we find no reason to disturb the sentences imposed by County Court.
Cardona, P. J., White, Casey, Yesawich Jr. and Peters, JJ., concur. Ordered that the judgment is affirmed.